Citation Nr: 9917342	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  93-27 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for blackout spells.

2.  Entitlement to service connection for allergy to 
gunpowder.

3.  Entitlement to service connection for edema and erythema 
of the left groin.

4.  Entitlement to service connection for ulcer of the left 
groin.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cellulitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active duty service from August 1957 to 
August 1961.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating decision 
in which the regional office (RO) denied entitlement to 
service connection for blackout spells and allergy to 
gunpowder.  In an October 1995 decision, the Board denied 
entitlement to service connection for black out spells and 
allergy to gunpowder.  This action was appealed to the U. S 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court), which 
vacated the Board's October 1995 decision and remanded the 
matter to the Board for consideration of certain VA medical 
records not contained in the claims file at the time of the 
Board's decision.  In March 1998, the Board remanded this 
matter to the RO for further development.

In a December 1998 rating decision, the RO denied entitlement 
to service connection for edema and erythema of the left 
groin and ulcer of the left groin.  It also determined that 
the veteran had not submitted new and material evidence to 
reopen the claim for service connection for cellulitis.  
Later in December 1998, the veteran filed a notice of 
disagreement with that decision.  Such issues are the 
subjects of the REMAND part of this decision.


FINDINGS OF FACT

1.  The record contains no competent medical evidence or 
opinion that the veteran has current disability from blackout 
spells which is related to any disease or injury he incurred 
during his active military service.

2.  The record contains no competent medical evidence or 
opinion that the veteran has current disability from allergy 
to gunpowder which is related to any disease or injury he 
incurred during his active military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
blackout spells is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim of entitlement to service connection for 
allergy to gunpowder is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
blackout spells and allergy to gunpowder are not well 
grounded.  Although the RO did not specifically state that it 
denied the veteran's claims on the basis that they were not 
well grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claims because they are not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claims 
included, at least by inference, the argument that sufficient 
evidence to establish well-grounded claims is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claims are well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in August 
1993, and in the statement of the case and supplemental 
statements of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claims well-grounded.

Service medical records contain no indication that the 
veteran had complaints, diagnoses, or treatment for blackout 
spells or allergy to gun powder.  At the time of his medical 
examination for separation from service, it was reported that 
he had not had any significant or interval history.  An 
examiner reported that the veteran's neurologic system was 
clinically normal.  Also, his nose, sinuses, mouth, throat, 
and skin were clinically normal.

Clinical records of private medical treatment dated in 1970 
and 1971 do not show that the veteran had blackout spells or 
allergy to gunpowder at that time.  Private hospital records 
dated in December 1981 show that the veteran had treatment 
for an impacted molar and periodontal disease.  Medical 
records associated with the veteran's employment with the 
Tennessee Valley Authority dated from October 1982 to January 
1983 do not show complaints, diagnosis, or treatment of any 
disorder associated with blackout spells or allergy to 
gunpowder.  In a medical questionnaire dated in October 1982, 
the veteran denied a history of dizzy spells, loss of 
balance, poor coordination, epilepsy, fits, seizures, 
fainting, unconsciousness, stroke, paralysis, brain or nerve 
problems, and allergies.  The diagnoses reported by a medical 
examiner did not include blackout spells or allergy.

The veteran asserted in his substantive appeal that missing 
records of his in-service hospitalization in Alaska, his 
treatment while aboard the U.S.S. Helena, and of follow-up 
treatment in San Diego, California would support his claim.  
The Board notes that service medical records show that the 
veteran was hospitalized in Kodiak, Alaska, in September 1958 
for treatment of cellulitis with lymphangitis, left groin.  
The in-service records also show treatment aboard the U.S.S. 
Helena for gastroenteritis in April 1961, and for oral 
cholecystogram in May 1961.  The veteran underwent chest X-
rays in San Diego in June 1961.  As previously noted, these 
records do not support the claims for service connection for 
blackout spells or allergy, including allergy to gunpowder.

In 1993, the veteran submitted photocopies of undated or 
incompletely dated, but apparently recent, letters from Cdr. 
Elmer J. McDonald, ChC.USNR-R.  One stated that sometime late 
in 1958 or early 1959, the veteran was hospitalized at 
Kodiak, Alaska.  However, Cdr. McDonald did not recall the 
exact dates or the diagnosis.  A second letter from Cdr. 
McDonald to the veteran appears to be the transmittal letter 
for the other letter, and is also not probative of the issues 
on appeal.

The Board has reviewed copies of treatment records made at a 
private medical center in Chattanooga, Tennessee, dated from 
October 1991 to December 1995.  Such records contain no 
indication that the veteran had current disability from 
blackout spells or allergy.  Such records contain no 
reference to any disease or injury the veteran incurred 
during his active military service.

The Board has also reviewed copies of medical records 
associated with the veteran's application for disability 
benefits administered by the Social Security Administration.  
Those records include copies of records of the veteran's 
treatment at a VA medical center in Murfreesboro, Tennessee, 
and records of treatment at the private medical center 
referred to above.  Such record contain no indication that 
the veteran has current disability from blackout spells or 
allergy related to any disease or injury he incurred during 
his active military service.  The earliest dated records were 
associated with the veteran's treatment for removal of a 
sebaceous cyst in April 1990.  A hospital summary dated in 
October 1991 described the veteran as previously healthy.  No 
history of blackout spells or allergy was noted.

A thorough review of the entire record yields no evidence of 
the claimed disabilities in service and no medical evidence 
of current disability from blackout spells or allergy, 
including allergy to gunpowder.  There is also no medical 
evidence of a nexus between the claimed current disabilities 
from blackout spells and allergy to gunpowder with any in-
service disease of injury.  All three elements of the Caluza 
analysis are unsatisfied.  Therefore, the Board concludes 
that the claims are not well grounded.


ORDER

Entitlement to service connection for blackout spells and 
allergy to gunpowder is denied.


REMAND

On December 21, 1998, the veteran filed a written statement 
in which he expressed disagreement with the RO's rating 
decision of December 1, 1998, concerning the denial of 
service connection for edema and erythema of the left groin 
and ulcer of the left groin, and the determination that that 
no new and material evidence had been submitted to reopen the 
claim for service connection for cellulitis.  He expressed 
his desire to contest that decision.  The statement must be 
construed as a notice of disagreement.  See 38 C.F.R. 
§ 20.201 (1998).  Therefore, the RO is required to provide 
the veteran a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following action:

The RO shall provide the veteran and his 
representative a statement of the case 
(SOC) that conforms with the requirements 
of 38 U.S.C.A. § 7105(d)(1) (West 1991), 
concerning the denial of service 
connection for edema and erythema of the 
left groin and ulcer of the left groin, 
and the determination that that no new 
and material evidence had been submitted 
to reopen the claim for service 
connection for cellulitis in its December 
1998 rating decision.  The SOC should 
provide the veteran a citation to the 
pertinent law and regulations, a 
discussion of how such laws and 
regulations affect the RO's decision, and 
a summary of the reasons for such 
decision.  The veteran and his 
representative must be given an 
opportunity to respond to the SOC.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

